Citation Nr: 0809180	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-24 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from May 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran has a current diagnosis of 
PTSD.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In August 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the August 2003 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the September 2004 
rating decision and May 2005 SOC explained the basis for the 
RO's action and the SOC provided him with an additional 60-
day period in which to submit more evidence.  It appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that he has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter which the RO sent to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
II.  Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The Board notes that the current version of 38 C.F.R. § 
3.304(f) essentially serves to codify previously existing 
provisions of the VA Adjudication Procedure Manual, M21-1.  
That manual has been rescinded and reissued as amended in a 
manual rewrite (MR).  Provisions for developing PTSD claims 
appear at M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, 
Para. 13 (2007), which provides in part for requesting 
stressor information from the U.S. Army and Joint Services 
Records Research Center (JSRRC), after obtaining stressor 
identification information from the claimant. 

III.  Factual Background and Analysis

A review of the evidence shows that the veteran served in 
Vietnam and was stationed at Da Nang and the China Beach 
Complex.  An April 1970 evaluation of the veteran states that 
he was working in the communications center of the hospital, 
where he prepared and transmitted messages.  There is no 
record that he received any awards or decorations indicative 
of participation in combat with the enemy, or that he 
sustained any combat wounds.

B.E., M.A., of the Pocatello Vet Center wrote in an October 
2003 letter that the veteran has been treated at the Vet 
Center since August 2003.  Mr. E wrote that the veteran's 
work in Vietnam, which was in close proximity to a hospital, 
led to ongoing and severe anxiety.  Men who were wounded in 
action were often lined up on stretchers outside the 
hospital.  The veteran reported that many of the wounded were 
screaming, that there was a lot of blood, and that he saw men 
wearing helmets with severed ears hanging from attached 
string.  In addition, he described being subjected to 
numerous rocket and mortar attacks, and witnessing a U.S. 
airplane explode.  The veteran also said at his Vet Center 
treatment that he was not issued a weapon because his MOS did 
not include a need for one, but that he acquired a pistol 
because of the anxiety he felt when delivering documents.

Mr. E opined that the veteran fits the criteria for PTSD as 
defined by the DSM-IV.  He said the veteran suffered from 
anger, nightmares, night sweats, an intolerance for crowds, 
hypervigilance, a strong startle response, and poor 
relationships with his adult children.  In addition, Mr. E 
noted that the veteran had recently completed an inpatient 
substance abuse program due to his alcohol use, and that the 
county sheriff's office had once told him to leave the county 
or face jail due to his fighting, causing the veteran to move 
to Wyoming for "some years." 

In January 2004 a VA psychologist noted that the veteran had 
no depression and was feeling calm, although he was not 
sleeping well.  The veteran was diagnosed with depression and 
alcohol dependence, in remission.  The psychiatrist also 
opined that the veteran had possible PTSD.

At July 2004 VA outpatient treatment for PTSD/depression, the 
veteran reported that he slept well every other night.  He 
denied suicidal ideation, homicidal ideation, delusions, 
hallucinations, and paranoid ideation.  He said that he felt 
good, and the treatment notes describe his affect as 
euthymic, appropriate, and full.  The VA provider felt that 
the veteran was doing well on Celexa.

The veteran wrote in a May 2005 statement that when he first 
arrived at Da Nang his airplane had to stay airborne for an 
extra half hour because of a rocket attack, and that when he 
landed it was chaotic.  The veteran also witnessed a child 
blow up a truck.  During attacks on the base he had to take 
shelter in a bunker.  In one attack the veteran saw a 
Vietnamese armed with an AK-47 run towards his position and 
stop 20 feet away, and the veteran killed him with a .45 
pistol.  In his statement the veteran also described the 
wounded men he saw outside the hospital, including one who 
had a grenade lodged in his head.  The veteran did not send 
more detailed information about his stressors, including 
dates, despite requests from the RO.

After a careful review of the evidence, the Board finds that 
service connection for PTSD has not been established.  The 
objective evidence of record does not reasonably support a 
finding that the veteran engaged in combat with the enemy in 
Vietnam.  "Engaged in combat with the enemy" has been 
defined as requiring that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  In 
the instant case, the evidence fails to document that the 
veteran engaged in combat, as shown by the lack of combat-
indicative awards or decorations and a non-combat duty 
assignment.  In addition, there is no indication that he was 
wounded in service.

The Board acknowledges the letters from the veteran's sister 
and wife describing his background and symptoms, as well as 
the veteran's accounts of the stressors that he witnessed in 
Vietnam, as discussed above from Mr. E's letter.  While we 
respect the sincerity of the veteran's assertions, the law 
requires some sort of verification or corroboration of such 
claimed stressors when there is no support in the record of 
his participation in combat.  The veteran's accounts of his 
stressors are not verifiable without greater specificity.  
The veteran has not, to date, furnished specific dates, 
places, or names of participants for those incidents that 
could be verified through the JSRRC or other means.  Under 
West v. Brown, 7 Vet. App. 70, 76 (1994) where, based upon 
the evidence of record, "the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  Rather, the claimed stressors must be 
corroborated by independent evidence of record.  Therefore, 
the veteran's statements are not sufficient to establish an 
in-service stressor.

There is no doubt that the veteran's service in Vietnam 
placed him in the overall combat theater of operations.  
However, it is the experiencing of specific stressor events, 
rather than the mere presence in an area in which combat 
might arise, that may constitute valid support for a 
diagnosis of PTSD.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991) (noting that "neither appellant's military 
specialty (cannoneer), nor his service records, disclose that 
the nature of his duties exposed him to a more than ordinary 
stressful environment, even given the fact that service in a 
combat zone is stressful in some degree to all who are there, 
whatever their duties and experiences").

The RO did not afford the veteran a VA examination for his 
PTSD.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court reviewed the criteria for determining when an 
examination is required by applicable regulation and how the 
Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  The 
veteran's medical records show a diagnosis, among other 
diagnoses, of PTSD, noted on one occasion to be "possible 
PTSD."  In any event, although a health care provider may 
diagnose PTSD based upon a patient's self-reported history, a 
VA examination would not be able to verify the claimed in-
service stressors.  See LeShore v. Brown, Vet. App. 406, 409 
(1995) (mere transcription of lay history as reported by the 
veteran does not become competent medical evidence merely 
because the transcriber is a medical professional).  The 
veteran's failure to provide sufficiently specific stressor 
information to the RO has made JSSRC verification unfeasible, 
to include his account of killing an oncoming armed 
Vietnamese individual with a handgun.  Therefore, the Board 
agrees with the RO that there is already sufficient medical 
evidence to decide the claim, without scheduling an 
examination.  

In view of the foregoing, while there is a diagnosis of PTSD 
in the record, there is no verified in-service stressor to 
which the disorder can be linked, as required by 38 C.F.R. 
§ 3.304(f).  Upon thorough review of the evidence, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


